                  Case 2:20-cv-01683-KJM-JDP Document 21 Filed 10/20/20 Page 1 of 2


              1

              2

              3

              4

              5

              6
                                            UNITED STATES DISTRICT COURT
              7
                                           EASTERN DISTRICT OF CALIFORNIA
              8
                                               SACRAMENTO DIVISION
              9

             10
                KRISTIE SHEETS, individually and on behalf   Case No. 2:20-cv-01683-KJM-JDP
             11 of all others similarly situated,
                                                             ORDER CONTINUING HEARING ON
             12               Plaintiff,                     PENDING MOTIONS AND SETTING
                                                             DEADLINES FOR OPPOSITION AND
             13        v.                                    REPLY MEMORANDUMS

             14 LIPPERT COMPONENTS, INC., A Delaware         Complaint Filed: July 10, 2020
                Corporation; FOREST RIVER, INC., an
             15 Indiana Corporation; and DOES 1-10           Action Removed: August 21, 2020

             16               Defendants.

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                  ORDER CONTINUING HEARING ON PENDING MOTIONS AND SETTING DEADLINES FOR OPPOSITION
16959678.1                                    AND REPLY MEMORANDUM
                  Case 2:20-cv-01683-KJM-JDP Document 21 Filed 10/20/20 Page 2 of 2


              1                                               ORDER

              2         The Court, having reviewed the above stipulation of the parties requesting a continuance of

              3 the hearing on the pending motions and setting deadlines for opposition and reply memorandums in

              4 connection with the same, hereby adopts the stipulation and orders as follows:

              5         1.      The hearings on the Forest River Motion (Dkt. 15) and the LCI Motion (Dkt. 16)

              6 shall be continued to December 11, 2020 at 10:00 a.m.

              7         2.      Plaintiff shall file her opposition memorandum in response to both the Forest River

              8 Motion and the LCI Motion on or prior to November 9, 2020.

              9         3.      Forest River and LCI shall file their reply memorandum in support of their respective

             10 motion on or prior to November 19, 2020.

             11        IT IS SO ORDERED.

             12 DATED: October 19, 2020.

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                  -2-
                  ORDER CONTINUING HEARING ON PENDING MOTIONS AND SETTING DEADLINES FOR OPPOSITION
16959678.1        AND REPLY MEMORANDUM
